Banke, Presiding Judge.
The decision previously rendered by this court in the above-styled case, reported at 195 Ga. App. 753 (395 SE2d 15) (1990), having been reversed by the Supreme Court in Department of Med. Assistance &c. v. Beverly Enterprises, 261 Ga. 59 (401 SE2d 499) (1991), that decision is hereby vacated; and, in accordance with the decision of the Supreme Court, the judgment of the trial court is hereby reversed.

Judgment reversed.


Sognier, C. J., and Birdsong, P. J., concur. Cooper, J., disqualified.

Troutman, Sanders, Lockerman & Ashmore, Herbert D. Shell-house, for appellee.